Citation Nr: 0521052	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio  


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, other than rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1964 to November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which denied a claim of entitlement to 
service connection for residuals of a back injury.  

The veteran's sworn testimony was obtained at a hearing 
conducted at the RO in February 2004, and a transcript of the 
testimony is on file.  

Service connection for rheumatoid arthritis, multiple joints, 
was denied by an RO rating decision dated in November 1973.  
During the entire instant appeal period, the veteran makes no 
reference to rheumatoid arthritis.  Accordingly, the Board 
assumes that the veteran does not wish to reopen his claim, 
and the issue on appeal is as characterized above.  The 
veteran is advised at this time that he may reopen a claim of 
service connection for rheumatoid arthritis, to include 
rheumatoid arthritis of the spine.  However, the matter is 
not the subject of the instant decision.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claim.  

2.  The veteran has current spinal disabilities variously 
diagnosed as thoracic and lumbosacral spine strains, and 
degenerative, osteoarthritic and psoriatic arthritis of the 
lumbosacral and thoracic spine segments.  

3.  The veteran sustained a minor injury of the back, near 
the area of the right hip, on April 21, 1964, but no 
diagnosis was given as findings were very limited.  

4.  The veteran's current spinal disorders, as variously 
diagnosed, are not the result of his April 21, 1964, injury 
in service.  


CONCLUSION OF LAW

A chronic back injury, or its current residual, to include 
thoracic and lumbosacral spine strains, degenerative, 
osteoarthritic and psoriatic arthritis of the thoracic and 
lumbosacral spine, was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO, on its own initiative, issued 
a VCAA notice letter to the veteran in April 2001 regarding a 
claim of service connection for residuals of a back injury, 
which had previously been denied (as not well-grounded) in a 
January 2000 RO decision.  Although the veteran had not 
initiated an appeal of the January 2000 decision, the RO 
advised the veteran that his claim was to be reconsidered in 
light of the November 2000 VCAA law.  This VCAA notice 
advised the veteran of what evidence would substantiate the 
claim on appeal, and of the specific allocation of 
responsibility for obtaining such evidence.  The VCAA notice 
was provided to the veteran prior to the RO's initial 
adjudication of the claim in December 2001.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The content of the VCAA notice letter complies with all 
pertinent VA law and regulations.  The April 2001 VCAA notice 
letter provided the veteran of the information needed to 
substantiate his claim on appeal, and the veteran's reply is 
of record, along with arguments of his representative.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Pre-VCAA 
case holding that where claimant was advised of the need to 
submit competent medical evidence indicating that his skin 
disorders meet the specific criteria for the at least the 
next higher evaluation).  The record also indicates that the 
veteran was provided with a copy of the December 2001 RO 
rating decision, the June 2003 statement of the case (SOC) 
and the September 2004 supplemental statement of the case 
(SSOC), each of which set forth the general requirements of 
applicable law pertaining to evidence to support the claim on 
appeal.  

VA has attempted to obtain all identified records noted by 
the veteran throughout the pendency of this matter since the 
inception of the claim.  38 U.S.C.A.§ 5103A.  In particular, 
the veteran asserted in his responses to the VCAA notice in 
June 2001, December 2002, February 2004, and February 2005, 
that all of his relevant treatment has been at the VA medical 
facility located in Huntington, West Virginia.  The veteran 
also indicated that all of his pertinent VA medical treatment 
had been from approximately 1971 to the present.  In July 
2001, the RO requested copies of all of the veteran's VA 
treatment records, dated from January 1970 to the present.  
Records obtained in response to his request are dated, 
however, no earlier than March 1981.  The RO also requested 
copies of any physical therapy treatment records, but the RO 
was advised that there was no record of any physical therapy 
notes.  

In response to the above, the veteran assumes and asserts 
that VA must have "lost" or misplaced VA treatment records 
dated prior to March 1981, to include physical therapy notes.  
The veteran has also asserted that his service medical 
records are incomplete, and that his VA records, as well as 
his service medical records, might have been destroyed in a 
July 1973 fire at The National Personnel Records Center 
(NPRC).  A review of the evidence of record-both medical and 
procedural-reveals no basis for the veteran's assertions 
that either his VA treatment records or his service medical 
records are incomplete or that known treatment records were 
lost or misplaced.  To the contrary, there is no indication 
on file that the veteran received any pertinent treatment 
prior to March 1981 or that his service medical records are 
less than complete.  Service medical records specifically 
include the treatment records, April 21, 1964, regarding the 
incident described by the veteran, wherein he slipped in the 
mess hall and fell on his back.  Requests for copies of all 
pertinent VA treatment and service medical records were made, 
and copies of all available records obtained.  The fact that 
these records do not show claimed earlier treatment, as 
reported by the veteran, does not support the unsupported 
assertion that additional VA records exists, that the VA 
misplaced any such records or that the records were destroyed 
in a fire.  

Rather, the evidence of record tends to show that the veteran 
is simply mistaken-The October 1973 VA examination report 
clearly shows that the veteran had no arthritic pain prior to 
1971.  The salient point is that even if treatment had been 
received in 1971, in this case, the veteran's discharge from 
active duty was in November 1964-a gap of 7 years.  In the 
final analysis, additional development is not indicated as 
the Board can find no support for the veteran's assertion 
that additional pertinent treatment records exist which have 
not already been requested.  Rather, the record demonstrates 
that copies of all pertinent VA and service medical and 
treatment records have been requested and obtained, and there 
is no indication that some records remain unavailable or that 
any records were misplaced or destroyed.  Additional 
development is also not appropriate as a practical matter, 
given that any additional service medical records would be 
essentially duplicative of records already on file, and that 
any additional VA treatment records of 1971 would not resolve 
the central issue in the denial of the case on appeal-a gap 
of continuity of low back symptomatology from 1964 to 1971.  

Therefore, the Board finds that the duty to assist have been 
satisfied within reason.  It appears that VA has done 
everything reasonably possible to notify and assist the 
veteran, and further delay of the appellate review of this 
case by the Board would serve no useful purpose.  The veteran 
states that his pertinent treatment began in 1971, while the 
evidence tends to show that his treatment began in 1983.  In 
either event, pertinent treatment began many years after his 
separation from service in 1964, and the veteran does not 
assert any pertinent treatment from November 1964 to 1971.  
Accordingly, in the circumstances of this case, additional 
efforts in accordance with the VCAA would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.  

Analysis

The Board notes that service connection for rheumatoid 
arthritis of multiple joints was denied by an RO rating 
decision of November 1973.  At that time, the RO noted that 
the evidence of record revealed treatment for multiple joint 
"rheumatoid arthritis since 1971."  The RO also noted that 
the veteran's rheumatoid arthritis included involvement in 
"most joints," but that was then clinically shown to 
primarily involve the hands.  However, the RO noted that the 
veteran had tenderness over the "thoracic spine."  

The RO decision to deny service connection for rheumatoid 
arthritis of multiple joints, to include the thoracic spine, 
is final.  38 U.S.C.A. § 5104 (West 2002); 38 C.F.R. 
§ 3.160(d) (2004).  As noted in the Introduction section of 
the instant Board decision, the veteran has made no reference 
to rheumatoid arthritis of the spine.  Accordingly, he has 
not presently placed this matter before the Board.  

Evidence shows that the veteran has current disability of the 
lumbosacral and thoracic spinal segments, variously diagnosed 
as degenerative, osteoarthritic, rheumatoid and psoriatic 
arthritis.  Evidence also shows that the veteran fell on his 
back on April 21, 1964, while in service, that he later 
incurred a thoracic spine strain injury in October 1985, and 
that he was diagnosed with lumbosacral strain in December 
1999.  

The issues in this case are whether the veteran chronically 
injured his back in service, and whether any current back 
disorder is the residual of such in-service injury.  For the 
reasons noted below, the preponderance the evidence in this 
case-primarily medical-is against the claim that any one of 
the veteran's current variously diagnosed back disorders are 
the result of service, including his April 21, 1964 back 
injury.  

The veteran asserts that he fell and injured the area between 
his spine and his right hip in May 1964 while performing 
"KP" service at Lowery Air Force Base.  He asserts that 
although he received no hospital treatment at that time, he 
was seen by a base physician, that he was taken off duty for 
four (4) days, and that he was placed on light duty for 
another week thereafter.  The veteran also asserts that he 
was first treated privately for back pain in the middle 
1960s, that he was only later diagnosed with severe arthritis 
of the low back in the early 1970s, and that he soon 
thereafter became totally disabled as a result of his in-
service back injury residuals.  

The Board first notes the absence of any evidence of a 
chronic back or hip injury (the veteran describes an injury 
of the low back, between the spine and right hip) in service.  
On April 21, 1964, the veteran presented to the dispensary of 
Lowry Air Force Base complaining that he had slipped and 
fallen earlier that morning.  The veteran stated that he fell 
and injured his back, in the area near the right hip, but 
that, "it feel[s] good now."  On examination, there was no 
swelling or deformity, the veteran had a good range of motion 
in all directions, and there was no pain to palpation.  No 
clinical findings were noted on examination, no diagnosis was 
given, and no medication was prescribed.  No additional 
treatment was received.  

Three weeks later, the veteran began to be seen for 
complaints of "extreme nervousness."  On examination at 
separation from service on October 27, 1964, notation was 
made that in May 1964, it had been determined that the 
veteran's various complaints and problems were related to 
"unsettled nerves" associated with financial difficulties 
and supporting a wife and two children.  On physical 
examination at that time, the spine, hips and other 
musculoskeletal evaluations were found to be normal.  The 
veteran personally filled out and signed a Report of Medical 
History, dated October 27, 1964.  At that time, the veteran 
specifically denied having had any history of any of the 
following: lameness; arthritis or rheumatism; bone joint or 
other deformity; and paralysis.  He was discharged from 
service on November 6, 1964.  

As noted in the VCAA section above, there is no evidence of 
record that the veteran's service medical records are 
incomplete.  Additionally, the veteran's service medical 
records are not shown to have been among those certain 
records destroyed in a July 1973 fire at The National 
Personnel Records Center (NPRC) located in St. Louis, 
Missouri.  Finally, VA treatment records appear complete, and 
there is no evidence of record that these records are less 
than fully complete, or if incomplete, that any pertinent VA 
treatment records remain to be obtained.  

The post-service evidence of record shows treatment for 
multiple joint arthritis of the thoracic and lumbosacral 
spine no earlier than approximately 1973, with notation that 
the veteran's arthritic joint pain had begun two years 
earlier.  Significantly, on VA examination in October 1973, 
the veteran reported that he "began to have[,] two years 
ago[,] arthritis pain," in the left ankle and both feet, and 
that, "[s]ince that time it has spread to various joints 
including [the] back..."  X-ray studies of the cervical and 
lumbar spine segments and the hips were all within normal 
limits.  The diagnosis was rheumatoid arthritis involving 
multiple joints, as well as probable psoriasis of the nails 
of the feet and hands.  

The veteran was next seen in March 1981, at which time he was 
again diagnosed with rheumatoid arthritis.  However, X-ray 
studies of the spine taken in March 1981 were negative for 
any pathology or diagnosis of the spine.  The veteran was 
later diagnosed with psoriatic arthritis of the spine in July 
1983, he was seen for a thoracic spine strain injury in 
October 1985, he was diagnosed with degenerative joint 
disease of the spine in April 1993, and he was diagnosed with 
osteoarthritis of the spine in June 1994.  On recent VA 
examination in December 1999, diagnoses were psoriatic 
arthritis and chronic lumbosacral strain.  The veteran 
reported that his back pain had begun in service and that it 
had continued since that time.  However, the VA examiner made 
no comment as to the etiology of the diagnoses.  

With no chronic back injury in service, no back disorder on 
separation examination in October 1964, and no documented any 
complaints or treatment of any spine symptomatology from 
November 1964 to 1973-with notation of a two year history of 
arthritis pain noted at that time, this claim must be denied.  
The veteran appears to have injured his back on April 21, 
1964.  However, upon examination later that same day, and at 
separation from service a few months later, and for more than 
9 years thereafter, no objective back or hip complaints, 
findings or diagnoses were found on repeated examinations.  
Accordingly, the evidence tends to demonstrate that any back 
or hip injury in service, was no more than very minor, with 
no current residual disability.  The Board concludes that 
service medical records show no chronic low back or hip 
disorder in service, and that the post-service evidence shows 
no continuity of low or mid back or right hip symptomatology 
for the approximate 7-year period of time following the 
veteran's discharge in November 1964 and approximately 
October 1971 (a 2-year history of back pain was noted on VA 
examination in October 1973).  38 C.F.R. § 3.303 (b).  

Although the veteran may have experienced some back pain 
after falling on the morning of April 21, 1964, VA 
regulations require a showing of resulting chronic disability 
in service, or continuity of symptomatology thereafter, both 
of which are not shown in the present case on appeal.  See 
38 C.F.R. § 3.303 (b).  In this regard, the long evidentiary 
gap in this case between the veteran's November 1964 
separation from service and the October 1973 notation of a 
recent history of arthritic pain in the back is an absence of 
evidence which constitutes negative evidence tending to 
disprove the claim that the veteran had an injury in service 
which resulted in any chronic spinal disability or persistent 
spinal symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing back pain complaints, symptoms, or 
findings for 9 years between the period of active duty and 
the medical reports dated in October 1973 is itself evidence 
which tends to show that any current lumbosacral or thoracic 
spine disorder did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson, 230 F.3d at 1333.  The 
Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Moreover, the "absence" of evidence or "negative" evidence 
of any chronic back injury in service in this case is 
supported by affirmative evidence which tends to show that 
the veteran's current back and/or hip problems are of post-
service origin-complaints of painful multiple joint 
arthritis and thoracic and lumbosacral spine strains are 
shown no earlier than 1971, without relationship to the 
veteran's prior service, followed by an injury in October 
1985.  Additionally, while the veteran believes that his 
current arthritic back disorder is related to his prior 
service, and while he may even believe that his back pain in 
service was chronic, he is not shown to possess the 
credentials or training needed to render such a diagnosis or 
a competent opinion as to medical etiology and severity of 
clinical pathology.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As such, the veteran's opinion, even if provided as 
sworn testimony, does not constitute competent medical 
evidence and lacks probative value.  The preponderance of the 
evidence is against the claim, and service connection for 
residuals of a back injury, to include lumbosacral and 
thoracic spine strains, and degenerative, osteoarthritic and 
psoriatic arthritis of the spine, is not warranted.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for residuals of a back injury.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of service connection for residuals of a back 
injury, to include thoracic and lumbosacral spine strains, 
degenerative, osteoarthritic and psoriatic arthritis of the 
spine, is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


